Birns, J. P., and Silverman, J.,
dissent in a memorandum by Birns, J. P., as follows: On an emotional approach to the facts of this case, it is not difficult to express an opinion, as the majority has, that the verdict of the jury was wrong and should be rejected in order to give the plaintiff a new trial. The determination of issues in a court of law, especially an appellate court, should not rest upon such an ephemeral basis. It should be based upon valid legal argument rooted in the record. An appellate court, among other things, is required to review the record and determine within the framework of the pleadings whether the issues were properly submitted to the jury, and whether the verdict is supported by the testimony adduced at trial or whether the verdict should be set aside as contrary to the weight of the evidence. The theory upon which the case was presented by the plaintiff in the trial court was that the fatal injuries sustained by the infant in falling into the bathtub were caused by a defective faucet in an adjacent sink. There was testimony offered through the child’s mother (based upon what she heard at or about the time of the accident and upon a bedside statement by the child to the mother) that the sink faucet when manipulated by the child spurted hot water, causing the child to jump backwards and fall into the bathtub. The bathtub was filled with hot water and there was evidence to show that the bathtub drain on the bottom of the tub was clogged by falling plaster and that hot water could not escape through that drain. In addition, there was testimony that complaints regarding these conditions had been given to the defendant landlord. Through other witnesses and the hospital record the defendant established that the mother had stated at one time that the deceased child had lost his balance while seated on the *839edge of the bathtub and fell backwards into the hot water, and yet another time she had stated that the deceased child had been startled by his brother, had backed up and slipped over the side of the tub. In an affidavit for the New York Medical Examiner, the mother and father averred that the deceased child had been playing with his younger brother and sliding on water on the bathroom floor immediately prior to the fatal accident. In responding to written interrogatories submitted by the court, the jury found specifically that in permitting the defective conditions complained of to prevail in the bathroom, the defendant was negligent, and that the defendant had notice of the defects in the bathroom. But the jury specifically rejected the claim, set forth in the third interrogatory, that “the faucet in the sink in the bathroom [was] the proximate cause of [the child’s] falling into the tub and the cause of his injuries and death”. The plaintiff offered no objection nor did she make any request concerning the court’s instructions to the jury on the issue of proximate cause. It is now claimed, for the first time, that the court erred in that the instructions effectively required the jury to credit specifics of the mother’s trial testimony as to the manner in which the accident occurred in order to find defendant’s negligence was the proximate cause of the child’s accident and death. We must note that the only evidence-in-chief introduced at the trial concerning the manner in which the accident occurred was that the child recoiled from hot water spurting from the sink and that this led directly to the fatal fall. The jury’s rejection of the claim of negligence offered by the plaintiff that the defective faucet was the proximate cause of her son’s fatal injuries is readily understandable. The testimony of the mother as to what she heard and what her child told her was viewed by the jury in light of contradictory statements, admissible for purposes of impeaching her credibility and not for the truth thereof. The contradictory statements made it difficult for the jury to accept plaintiff’s claim that the defective faucet was the proximate cause of the child’s injury. Our civil procedure mandates that “[n]o party may assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict stating the matter to which he objects and the grounds of his objection.” (CPLR 4110-b; Mullery v Ro-Mill Constr. Corp., 54 NY2d 888, revg 76 AD2d 802; Passantino v Consolidated Edison Co. of N. Y., 54 NY2d 840.) The scope of our review is not unlimited (CPLR 5501, subd [a], pars 3, 4). There is no explicit authority in the Civil Practice Law and Rules to set aside a verdict in a lawsuit seeking damages “in the interest of justice” as this court is empowered to do in determining an appeal in a criminal case (CPL 470.15, subd 6, par [a]). It is true that even in the absence of objection an appellate court may correct “fundamental error” in the “interests of justice” (see Rodriguez v Cato, 63 AD2d 922). However, “fundamental error” is not so amorphous that its pseudopods should absorb any subjective notion of fairness (see Cardozo, Nature of the Judicial Process, p 106). The majority’s reversal represents adoption of plaintiff’s argument on appeal that the trial court committed fundamental error in its charge on proximate cause; that the trial court’s instructions to the jury should have been broadened, apparently sua sponte, to encompass the possibility that the defendant’s failure to repair the plumbing was a proximate cause of the child’s fatal injuries, and that such a consequence was “foreseeable” (see Pagan v Goldberger, 51 AD2d 508). These omissions in the trial court’s instructions did not constitute fundamental error. As will be discussed, the limited claim of plaintiff before the jury on the issue of proximate cause, as set forth in the third interrogatory, was part of a calculated trial strategy designed to achieve recovery despite an obstacle in the form of a Court of Appeals decision (Rivera v City of New York, 11 NY2d 856). In these circumstances, there was no error, either of commission or omission, by the trial court which impaired the merits of plaintiff’s claim, no fundamen*840tal rule of law which was overlooked or decided erroneously by the court which, now, in the “interests of justice” would dictate intervention by this court (see Black’s Law Dictionary [4th ed], p 638, “Fundamental Error”). The theory of proximate cause embodied in the third interrogatory was firmly established by the plaintiff long before the submission of the case to the jury. It was presented in plaintiff’s opening. It was highlighted during the mother’s testimony as she recited what she claimed she heard and what her child had told her. It wqs mentioned by the trial Judge during conferences with the attorneys for the respective parties and was presented as the main issue in the case in the court’s instructions to the jury. Indeed, the theory was well spelled out in plaintiff’s bill of particulars in the following language: “That the erratic action of the [sink] spigots spewing hot and scalding water upon the infant deceased suddenly and without warning, caused him to jump back, and lose his balance, thereby falling into the tub which was filled with hot and scalding water and causing his death of burns”. It should be apparent that the new theory of liability now uncloaked by the plaintiff and grasped by the majority “was not fairly presented by the pleadings, and was not clearly understood by the parties to be an issue in the case and was not really litigated” (Guyot v Al Charyn, Inc., 69 AD2d 79, 95 [Sandler, J., dissenting in part]). The majority misreads the record in finding the source of error to be in the trial court’s reliance on Rivera v City of New York (11 NY2d 856, supra). It was plaintiff who initially advanced the possibly inaccurate assumption expressed in the language of the third interrogatory and who failed to invite the court’s attention to the claim now made (see People v Colon, 54 NY2d 913). It is evident that plaintiff’s counsel deliberately adopted this limited theory of the case in order to avoid the impact of the Court of Appeals decision in Rivera. Upon the facts of that case, set forth by the majority herein, the Court of Appeals stated (p 857): “This court has consistently held that the negligence complained of must have caused the occurrence of the accident from which the injuries flow * * * It is clear in the present case that the condition of the bathtub’s plumbing was not the proximate cause of the accident. The hot water created the specific injuries for which damages were sought and determined the gravity of the consequences resulting from the accident, but it did not cause the intervening act which was not foreseeable * * * The accident was caused by the slipping of a wet boot while the child balanced on the curved edged of the bathrub.” The Rivera case was recently cited with approval by the Court of Appeals in Derdiarian v Felix Contr. Corp. (51 NY2d 308, 315). While it may well be questioned whether the literal language of the Rivera decision remains viable, the point to be made here is that plaintiff’s counsel deliberately adopted a trial strategy which would, if successful, produce a verdict invulnerable to attack under Rivera, the leading analogous case. It is also clear that plaintiff was unwilling to present the case to the jury without any evidence pertaining to the manner in which the accident occurred. Plaintiff’s counsel resolved this dilemma by proceeding to the jury on the theory expressed in the language of the court’s third interrogatory to the jury. The court’s charge simply acknowledged plaintiff’s limited theory of liability, a theory resulting from choice rather than inadvertence. Choice also explains plaintiff’s failure to take exception to the court’s instructions to the jury. Plaintiff’s appeal, inspired by the ultimate failure of this course of action, is no more than a plea for an opportunity to recast counsel’s trial strategy. The majority’s disposition renders the trial, at which plaintiff was accorded full opportunity to pursue the claim now presented, a mere dress rehearsal for the presentation of the broader theory of liability. Accordingly, the judgment of Supreme Court, Bronx County (Rosen, J., upon jury verdict) entered January 18, 1980, which dismissed the complaint, should be affirmed.